PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/561,292
Filing Date: 5 Sep 2019
Appellant(s): KULSHRESHTHA, NEEL, B.



__________________
Norman E. Lehrer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20170008179 A1) in view of Sterk (US 5625950) and in further view of Brada (US 7930828 B2).
Regarding claim 1, Shimizu teaches a three-blade electric shaver head (3, see Figure 1) for use with and adapted to be part of a completed electric shaver that includes a handle (2) and an electric motor within said handle for operating said shaver head, said shaver head comprising (see Figures 1-2 which show common features for all the blade configurations): 
three rotary cutters (22) arranged in a triangle configuration (see Figures 1-2); 
three holders (34) arranged in a triangle configuration (see Figures 1-2), each of said holders holding a different one of said three rotary cutters (see Figure 8 and paragraph 0053), each of said holders having an inner edge (near 36a/36b, see Figure 8) and an extreme outer edge (top outer edge of 34 near the corner of the triangle, see Figure 8), said inner edges of said three holders defining a point (point at the center of the triangle) at the center of said shaver head (see Figure 1); 
a housing (32) for said holders, 

a position (see Figure 9B) wherein said outer edges lie above said upper surface of said housing and wherein said holders slant downwardly toward said center thereby forming a concave shaving surface (see Figure 9B),
means for operatively connecting said shaver head to said handle (18, see Figure 1).
Shimizu fails to teach means biasing said holders in a position wherein said outer edges lie above said upper surface of said housing and wherein said holders slant downwardly toward said center thereby forming a concave shaving surface when no outside forces is applied to said shaving surface. 
Sterk teaches that two, three, four head shavers with pivoting heads are all common in the art of shaving device (see Figures 10-13). 
It would have been obvious to one of ordinary skill in the art to modify the device of Shimizu to change the three headed shaving device into a four headed shaving device (while keeping all the features of Shimizu of the holders), as taught by Sterk. As one of ordinary skill in the art understand that by increasing the number of the heads in the shaving device the cutting area of the shaver at one time is also increase, thus 
Brada teaches a three headed shaving device including means biasing (27) said holders in a position wherein said holders slant downwardly toward said center thereby forming a concave shaving surface when no outside forces is applied to said shaving surface (rest position, see Figure 1, col. 3 lines 23-37).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Shimizu to add biasing means for retaining the holders in a concave position, as taught by Brada, in order to ensure contact for conformability to different in curvature of the skin surface encountered during shaving (co. 3 lines 23-37 of Brada). The resulting device of modified Shimizu teaches the holders biased into the position of Figure 9B of Shimizu.
Regarding claim 3, modified Shimizu further teaches said extreme outer edges of said holders defines a flange (flange of 34 on the outer edge, see Figure 3) that overlies and contacts said upper surface when said outer edges are pivoted downwardly (see Figures 3 and 9A).

(2) Response to Argument
Ground 1 - Rejection of claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20170008179 A1) in view of Sterk (US 5625950) and in further view of Brada (US 7930828 B2).
a. Independent claim 1
Argument: Modified Shimizu is not the same as the claimed invention.

The Examiner disagrees. The above argument appears to be a conclusory opinion with not proffer factual evidence or persuasive rationale to explain how combining the references’ teachings in an operable manner would be beyond the level of ordinary skill in the art. See KSR, 550 U.S. at 421 (“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”) Therefore, based of the prior art of Shimizu and Sterk, one of ordinary skill in the art can create a similar gearing system of Shimizu with four shaving heads shaving device, as discussed in Sterk. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Appellant further argues that the biasing means of Brada would not move the three cutting heads in unison.
While examiner agrees that the biasing means of Brada does not move the three cutting heads in unison, this was not relied upon for the rejection. Also, the claim does not require the heads moving in unison by the spring. It only requires “said holders are interconnected so as to always pivot in unison with each other”. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, and most importantly, the Examiner relied on Shimizu for this teaching, see paragraph 0054. The spring of Brada was only relied upon for holding the shaving heads in a concave position at the start of shaving. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Appellant further argues that Brada does not teach the housing as required by the claims.
Again, the Examiner notes that Brada is only relied upon for the spring 27 holding the shaving heads in a concave position at the start. The housing as required by the claim is taught by Shimizu (see Figures 9A-B of Shimizu).
Appellant finally argues that Shimizu teaches the default position of the shaving heads are biased in a convex position, and the concave default position of Brada is teaching away from that of Shimizu’s device.
The Examiner disagrees. While is true that Shimizu teaches a convex default biased position, Shimizu is silent as to whether that default position is important or critical to the working of his invention. Brada teaches the advantage of starting with a concave biased position at the start of cutting in a similar cutting device to ensure contact for conformability for different curvatures of the skin surface encountered during shaving (see col. 3, lines 23-37 of Brada). A reference teaches away from a claimed invention or a proposed modification if “a person of ordinary skill, upon reading the In re Kubin, 561 G.3d 1351, 1357 (Fed. Cir. 2009) (quoting In re Gurley, 27 G.3d 551, 553 (Fed. Cir. 1994)). Prior art does not teach away from claimed subject matter merely by disclosing a different solution to a similar problem unless the prior art so criticizes, discredits, or otherwise discourages the solution claimed. Se In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Applicant has not noted anywhere in the disclosure of Shimizu that criticizes or discredits the combination of teachings proposed by the Examiner. Furthermore, Shimizu’s device would work equally as well with a convex starting cutting position.


















Respectfully submitted,
/LIANG DONG/Examiner, Art Unit 3724        
                                                                                                                                                                                                Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724

/MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.